Exhibit 10.1

SPECTRA ENERGY CORP

PHANTOM STOCK AWARD AGREEMENT

This Phantom Stock Award Agreement (the “Agreement”) has been made as of
                     ,     (the “Date of Grant”) between Spectra Energy Corp, a
Delaware corporation, with its principal offices in Houston, Texas (the
“Company”), and             (the “Grantee”).

RECITALS

Under the amended and restated Spectra Energy Corp 2007 Long-Term Incentive Plan
as it may, from time to time, be amended (the “Plan”), the Compensation
Committee of the Board of Directors of the Company (the “Committee”), or its
delegatee, has determined the form of this Agreement and selected the Grantee,
as an Employee, to receive the award evidenced by this Agreement (the “Award”)
and the Phantom Stock units and tandem Dividend Equivalents that are subject
hereto. The basis for the Award is to provide an incentive for the Employee to
remain with the Company and to improve Employee retention. Awards are not
intended for Employees who have given notice of resignation or who have been
given notice of termination by the Company, and will not accrue to Employees
once such notices are given. For clarity, Awards do not accrue for Employees who
have received notice, given notice or have been determined to be entitled to a
notice period by a court, and no damages suffered by an Employee due to lack of
sufficient notice will include compensation for loss of vesting rights or
accrual of an Award. The applicable provisions of the Plan are incorporated in
this Agreement by reference, including the definitions of terms contained in the
Plan (unless such terms are otherwise defined herein).

AWARD

In accordance with the Plan, the Company has made this Award, effective as of
the Date of Grant and upon the following terms and conditions:

Section 1. Number and Nature of Phantom Stock Units and Tandem Dividend
Equivalents. The number of Phantom Stock units and the number of tandem Dividend
Equivalents subject to this Award are each                     (        ). Each
Phantom Stock unit, upon becoming vested before its expiration, represents a
right to receive payment in the form of one (1) share of Common Stock. Each
tandem Dividend Equivalent represents a right to receive cash payments
equivalent to the amount of cash dividends declared and paid on one (1) share of
Common Stock after the Date of Grant and before the Dividend Equivalent expires.
Phantom Stock units and Dividend Equivalents are used solely as units of
measurement, and are not shares of Common Stock and the Grantee is not, and has
no rights as, a shareholder of the Company by virtue of this Award. The Dividend
Equivalents subject to this Award have been awarded to the Grantee in respect of
services to be performed by the Grantee exclusively in and after the year in
which the Award is made.

Section 2. Vesting of Phantom Stock Units. The specified percentage of the
Phantom Stock units subject to this Award, and not previously forfeited, shall
vest, with such percentage considered satisfied to the extent such Phantom Stock
units have previously vested, as follows:

(a) Generally. 100% upon Grantee continuously remaining an employee of the
Company, including Subsidiaries, through the third anniversary of the Date of
Grant.

(b) Retirement. If Grantee’s employment terminates at a time when Grantee is
eligible for an immediately payable early or normal retirement benefit under the
Spectra Energy Retirement Cash Balance Plan or under another retirement plan of
the Company or Subsidiary which plan the Committee, or the delegatee, in its
sole discretion, determines to be the functional equivalent of the Spectra
Energy Retirement Cash Balance Plan, then the number of Phantom Stock units and
tandem Dividend Equivalents to which the Grantee shall have a right to



--------------------------------------------------------------------------------

payment hereunder shall be prorated to reflect the number of whole and partial
months of the period beginning on the Date of Grant and ending with the third
(3rd) anniversary of the Date of Grant during which such employment continued
while Grantee was entitled to payment of salary, and the remaining Phantom Stock
units vested shall be forfeited. Grantee shall be considered to have “retired”
but Grantee’s employment shall be considered to continue, with continued vesting
under Section 2(a), (i) unless the Committee or its delegatee, in its sole
discretion, determines that (A) Grantee is in violation of any obligation
identified in Section 3 or (B) the termination of Grantee’s employment is for
Cause, in which case all Phantom Stock units not previously vested shall be
forfeited, or (ii) unless the Grantee dies, in which case the Phantom Stock
units subject to the provisions of this Section 2(b) shall vest in accordance
with Section 2(c).

(c) Death or Disability. If Grantee’s employment terminates (i) as the result of
Grantee’s death or (ii) as the result of Grantee’s permanent and total
disability within the meaning of Code Section 22(e)(3) as applicable, the
Phantom Stock units subject to this Award shall vest immediately.

(d) Involuntary Termination Without Cause. If Grantee’s employment is terminated
by the Company, or employing Subsidiary, other than for Cause, (i) the number of
Phantom Stock units and tandem Dividend Equivalents to which the Grantee shall
have a right to payment hereunder shall be prorated to reflect the number of
whole and partial months of employment occurring prior to any notice of
termination, regardless of reason for termination or the party giving notice,
and during the period beginning on the Date of Grant and ending with the third
(3rd) anniversary of the Date of Grant, and the remaining Phantom Stock units
shall be forfeited, and (ii) the unforfeited Phantom Stock units determined in
accordance with clause (i) shall vest immediately.

For purposes of this Agreement, the termination of Grantee’s employment shall
not result in the payment of any amount hereunder that is subject to, and not
exempt under, Code Section 409A, unless such termination of employment
constitutes a “separation from service” as defined under Code Section 409A.

(e) Change in Control. All Phantom Stock units and tandem Dividend Equivalent
units to which the Grantee has the right to payment hereunder shall become 100%
vested, if, following the occurrence of a Change in Control and before the
earlier of (i) the second anniversary of such occurrence, or (ii) the third
(3rd) anniversary of the Date of Grant, (A) such employment is terminated
involuntarily, and not for Cause, by the Company, or employing Subsidiary, or
their successor; or (B) such employment is terminated by the Grantee for Good
Reason.

For the purposes of this paragraph, “Good Reason” is defined as the occurrence
(without the Grantee’s express written consent) of any of the following, unless
such act of failure to act is corrected, prior to the effective date of
Grantee’s termination of employment, as specified in Grantee’s notice
termination, as provided in the following paragraph: (A) a substantial adverse
alteration in the nature or status of the Grantee’s responsibilities; (B) a
reduction in the Grantee’s annual base salary, provided that there is not an
across-the-board reduction similarly affecting all or substantially all
similarly-situated employees of the Company; (C) a reduction in the Grantee’s
target annual bonus, provided that there is not an across-the-board reduction
similarly affecting all similarly-situated employees of the Company; (D) the
elimination of any material employee benefit plan in which the Grantee is a
participant or the material reduction of Grantee’s benefits under such plan,
unless the Company either (1) immediately replaces such employee benefit plan or
unless the Grantee is permitted to immediately participate in other employee
benefit plan(s) providing the Grantee with a substantially equivalent value of
benefits in the aggregate to those eliminated or materially reduced, or
(2) immediately provides the Grantee with other forms of compensation of
comparable value to that being eliminated or reduced; (E) a relocation without
the written consent of the Grantee that requires the Grantee to report to a work
location more than 35 miles from the work location to which the Grantee was
assigned prior to the Change in Control.

Grantee is required to provide notice to the Company of the existence of any of
the conditions set forth in this Section 2(e) at least fifteen (15), but not
more than sixty (60), days prior to the date of Grantee’s termination of
employment. Upon receipt of such notice, the Company may, prior to the effective
date of Grantee’s

 

2



--------------------------------------------------------------------------------

termination of employment, cure or remedy such condition. If Grantee terminates
from employment after providing notice and after the Company has cured the
condition within the time frame set forth in this Section 2(e), then such
termination of employment will be considered to be a voluntary termination of
employment, and not a separation for Good Reason.

The Grantee’s continued employment shall not constitute consent to, or a waiver
of rights with respect to, any act or failure to act constituting Good Reason
pursuant to the foregoing provisions of this Section 2(d).

Section 3. Definition of “Cause.” For the purposes of this Agreement, “Cause”
for termination by the Company of the Grantee’s employment shall mean (i) a
material failure by the Grantee to carry out, or malfeasance or gross
insubordination in carrying out, reasonably assigned duties or instructions
consistent with the Grantee’s position, (ii) the final conviction of the Grantee
of a felony or crime involving moral turpitude, (iii) an egregious act of
dishonesty by the Grantee (including, without limitation, theft or embezzlement)
in connection with employment, or a malicious action by the Grantee toward the
customers or employees of the Company or any Affiliate, (iv) a material breach
by the Grantee of the Company’s Code of Business Ethics, or (v) the failure of
the Grantee to cooperate fully with governmental investigations involving the
Company or its Affiliates; all as determined by the Company in its sole
discretion.

Section 4. Violation of Grantee Obligation. In consideration of the continued
vesting opportunity provided under Section 2 following the termination of
Grantee’s continuous employment by the Company, including Subsidiaries, if
Grantee is considered “retired”, Grantee agrees that during the period beginning
with such termination of employment and ending with the third anniversary of the
Date of Grant (“Restricted Period”), Grantee shall not (i) without the prior
written consent of the Company, or its delegatee, become employed by, serve as a
principal, partner, or member of the board of directors of, or in any similar
capacity with, or otherwise provide service to, a competitor, to the detriment,
of the Company or any Subsidiary, or (ii) violate any of Grantee’s other
noncompetition obligations, or any of Grantee’s nonsolicitation or nondisclosure
obligations, to the Company or any Subsidiary. The noncompetition obligations of
clause (i) of the preceding sentence shall be limited in scope and shall be
effective only to competition with the Company or any Subsidiary in the
businesses of: gathering, processing or transmission of natural gas, resale or
arranging for the purchase or for the resale, brokering, marketing, or trading
of natural gas, electricity or derivatives thereof; energy management and the
provision of energy solutions; gathering, compression, treating, processing,
fractionation, transportation, trading, marketing of natural gas components,
including natural gas liquids; sales and marketing of electric power and natural
gas, domestically and abroad; and any other business in which the Company,
including Subsidiaries, is engaged at the termination of Grantee’s continuous
employment by the Company, including Subsidiaries; and within the following
geographical areas (i) any country in the world where the Company, including
Subsidiaries, has at least US$25 million in capital deployed as of termination
of Grantee’s continuous employment by Company, including Subsidiaries; (ii) the
continent of North America; (iii) the United States of America and Canada;
(iv) the states of (A) Virginia, (B) Georgia, (C) Florida, (D)Texas,
(E) California, (F) Massachusetts, (G) Illinois, (H) Michigan, (I) New York,
(J) Colorado, (K) Oklahoma and (L) Louisiana; and (v) any state or states or
province or provinces with respect to which was conducted a business of the
Company, including Subsidiaries, which business constituted a substantial
portion of Grantee’s employment. The Company and Grantee intend the above
restrictions on competition in geographical areas to be entirely severable and
independent, and any invalidity or enforceability of this provision with respect
to any one or more of such restrictions, including geographical areas, shall not
render this provision unenforceable as applied to any one or more of the other
restrictions, including geographical areas. If any part of this provision is
held to be unenforceable because of the duration, scope or area covered, the
Company and Grantee agree to modify such part, or that the court making such
holding shall have the power to modify such part, to reduce its duration, scope
or area, including deletion of specific words and phrases, i.e., “blue
penciling”, and in its modified, reduced or blue pencil form, such part shall
become enforceable and shall be enforced. Nothing in Section 3 shall be
construed to prohibit Grantee being retained during the Restricted Period in a
capacity as an attorney licensed to practice law, or to restrict Grantee
providing advice and counsel in such capacity, in any jurisdiction where such
prohibition or restriction is contrary to law.

 

3



--------------------------------------------------------------------------------

Section 5. Forfeiture/Expiration. Any Phantom Stock unit subject to this Award
shall be forfeited upon notice of the termination of Grantee’s continuous
employment with the Company and its Subsidiaries, whether such notice is given
by the Grantee or by the Company, including Subsidiaries, from the Date of
Grant, except to the extent otherwise provided in Section 2, and, if not
previously vested and paid, or deferred, or forfeited, shall expire immediately
before the third anniversary of the Date of Grant. Any Dividend Equivalent
subject to this Award shall expire at the time the unit of Phantom Stock with
respect to which the Dividend Equivalent is in tandem (i) is vested and paid, or
, to the extent permitted by the laws of the applicable jurisdiction, deferred,
(ii) is forfeited, or (iii) expires.

Section 6. Dividend Equivalent Payments. Payments with respect to any Dividend
Equivalent subject to this Award shall be credited by the Company to a
bookkeeping account in the Grantee’s name as soon as practicable after any time
cash dividends are declared and paid with respect to the Common Stock on or
after the Date of Grant and before the Dividend Equivalent expires. Grantee
shall be entitled to payment of the Dividend Equivalents credited to the
bookkeeping account in a cash lump sum payment at the same time that the payment
of the related Phantom Stock units subject to this Award is made in accordance
with Section 7 hereof. However, should the Grantee receive shares under this
Award without the right to receive a dividend and, because of the timing of the
declaration of such dividend, the Grantee is not otherwise entitled to payment
under the expiring Dividend Equivalent with respect to such dividend, the
Grantee, nevertheless, shall be entitled to such payment. Dividend Equivalent
payments shall be subject to withholding for taxes. Notwithstanding any other
provision hereof, in no event will any Dividend Equivalent to which the Grantee
may be entitled vest, or will the right to receive a payment in respect of any
Dividend Equivalent arise, after December 30 of the calendar year which is three
years following the end of the year in which any portion of the services to
which the award of such Dividend Equivalent relates were performed by the
Grantee. In the event this would, apart from this provision, occur,
notwithstanding any other provision hereof, the applicable Dividend Equivalent
will vest and the Grantee will be entitled to receive payment of such Dividend
Equivalent on December 30 (or the first date prior thereto that is not a
Saturday, Sunday or holiday) in the first calendar year which is three years
following the end of the year in which any portion of the services to which the
award of such Dividend Equivalent relates were performed by the Grantee.

Section 7. Payment of Phantom Stock Units. Payment of Phantom Stock units
subject to this Award shall be made to the Grantee in a single lump sum payment
as soon as practicable following the time such units become vested in accordance
with Section 2 prior to their expiration but in no event later than 30 days
following such vesting, except to the extent deferred by Grantee in accordance
with such procedures as the Committee, or its delegatee, may prescribe
consistent with the requirements of Code Section 409A or any Canadian law
equivalent, as applicable. Any deferral of Phantom Stock units by the Grantee
hereunder shall apply to both the shares of Common Stock and the related tandem
Dividend Equivalents. Payment shall be subject to withholding for taxes. Payment
shall be in the form of one (1) share of Common Stock for each full vested unit
of Phantom Stock and any fractional vested unit of Phantom Stock shall not be
payable unless and until subsequent vesting results in a full unit of Phantom
Stock becoming vested. Notwithstanding the foregoing, to the extent that Grantee
does not timely tender to the Company sufficient cash to satisfy withholding for
tax requirements, the number of shares of Common Stock that would otherwise be
paid (valued at Fair Market Value on the date the respective unit of Phantom
Stock became vested, or if later, payable) shall be reduced by the Committee, or
its delegatee, in its sole discretion, to fully satisfy such requirements. In
the event that payment, after any such reduction in the number of shares of
Common Stock to satisfy withholding for tax requirements, would be less than ten
(10) shares of Common Stock, then, if so determined by the Committee, or its
delegatee, in its sole discretion, payment, instead of being made in shares of
Common Stock, shall be made in a cash amount equal in value to the shares of
Common Stock that would otherwise be paid, valued at Fair Market Value on the
date the respective Phantom Stock units became vested, or if later, payable.

Notwithstanding any provision of this Agreement to the contrary, if any payment
or other benefit provided herein would be subject to unfavorable tax
consequences under Code Section 409A because the timing of such payment is not
delayed as provided in Code Section 409A for a “specified employee” (within the
meaning of

 

4



--------------------------------------------------------------------------------

Code Section 409A), then if the Grantee is a “specified employee,” any such
payment that the Grantee would otherwise be entitled to receive during the first
six months following Grantee’s termination of employment from the Company shall
be accumulated and paid, within thirty (30) days after the date that is six
months following the Grantee’s date of termination of employment from the
Company, or such earlier date upon which such amount can be paid under Code
Section 409A without being subject to such unfavorable tax consequences such as,
for example, upon the Grantee’s death.

Section 8. No Employment Right. Nothing in this Agreement or in the Plan shall
confer upon the Grantee the right to continued employment by the Company or any
Subsidiary, or affect the right of the Company or any Subsidiary to terminate
the employment or service of the Grantee at any time for any reason.

Section 9. Nonalienation. The Phantom Stock units and Dividend Equivalents
subject to this Award are not assignable or transferable by the Grantee. Upon
any attempt to transfer, assign, pledge, hypothecate, sell or otherwise dispose
of any such Phantom Stock unit or Dividend Equivalent, or of any right or
privilege conferred hereby, or upon the levy of any attachment or similar
process upon such Phantom Stock unit or Dividend Equivalent, or upon such right
or privilege, such Phantom Stock unit or Dividend Equivalent, or right or
privilege, shall immediately become null and void.

Section 10. Determinations. Determinations by the Committee, or its delegatee,
shall be final and conclusive with respect to the interpretation of the Plan and
this Agreement.

Section 11. Governing Law and Severability. The validity and construction of
this Agreement shall be governed by the laws of the state of Delaware applicable
to transactions taking place entirely within that state. The invalidity of any
provision of this Agreement shall not affect any other provision of this
Agreement, which shall remain in full force and effect.

Section 12. Certain Other Definitions. The following shall apply notwithstanding
anything in this Agreement or the Plan to the contrary. The term “Change in
Control” has the meaning given such term in Section 2(d) of the Spectra Energy
Corp 2007 Long-Term Incentive Plan. The term “Subsidiaries” shall mean any
entity that is wholly owned, directly or indirectly, by the Company, or any
other affiliate of the Company that is so designated, from time to time, by the
Committee.

Section 13. Conflicts with Plan, Correction of Errors, and Grantee’s Consent. In
the event that any provision of this Agreement conflicts in any way with a
provision of the Plan, such Plan provision shall be controlling and the
applicable provision of this Agreement shall be without force and effect to the
extent necessary to cause such Plan provision to be controlling. In the event
that, due to administrative error, this Agreement does not accurately reflect a
Phantom Stock Award properly granted to Grantee pursuant to the Plan, the
Company, acting through its Executive Compensation Department, reserves the
right to cancel any erroneous document and, if appropriate, to replace the
cancelled document with a corrected document. It is the intention of the Company
and the Grantee that this Award not result in unfavorable tax consequences to
Grantee under Code Section 409A or any Canadian law equivalent, as applicable.
Accordingly, this Agreement, and any terms contained herein, shall be
interpreted as necessary to comply with, or be exempt from, the requirements of
Code Section 409A, Grantee consents to any amendment of this Agreement as the
Company may reasonably make in furtherance of such intention, and the Company
shall promptly provide, or make available to, Grantee a copy of any such
amendment. Further, to the extent that any term of this Agreement is ambiguous,
such term shall be interpreted as necessary to comply with, or be exempt from,
the requirements of Code Section 409A, as determined by the Company.

Section 14. Grantee Confidentiality Obligations. In accepting this Phantom Stock
Award, Grantee acknowledges that Grantee is obligated under Company policy, and
under federal and state law, to protect and safeguard the confidentiality of
trade secrets and other proprietary and confidential information belonging to
the Company and its Affiliates that are acquired by Grantee during Grantee’s
employment with the Company and its

 

5



--------------------------------------------------------------------------------

Affiliates, and that such obligations continue beyond the termination of such
employment. Grantee agrees to notify any subsequent employer of such obligations
and that the Company and its Affiliates, in order to enforce such obligations,
may pursue legal recourse not only against Grantee, but against a subsequent
employer of Grantee. Grantee agrees that he shall not disclose the existence or
terms of this Agreement to anyone other than his spouse, tax advisor(s) and/or
attorney(s), provided that he first obtains the agreement of such persons to be
bound by the confidentiality provisions of this paragraph. Grantee also agrees
to immediately give the Company written notice in accordance with the provisions
of this Agreement in the event he is legally required to disclose any of the
confidential information covered by the provisions of this paragraph.

Section 15. Nonsolicitation. Grantee further agrees that he will not, either
directly or indirectly, solicit, hire or employ, or cause any other person,
company, or entity to solicit, hire or employ, any employee or contractor
retained or employed by the Company or its affiliates during the period of
Grantee’s employment and for a period of seven (7) years following Grantee’s
termination of employment with the Company and its affiliates. The provisions of
this paragraph shall not apply to contact initiated by an employee or contractor
of the Company or its affiliates in response to a general solicitation of
applications for employment. Grantee agrees that this Agreement is subject to
the provisions of this paragraph.

Section 16. Notices. All notices under this Agreement shall be mailed or
delivered by hand to the parties at their respective addresses set forth beneath
their signatures below or at such other address as may be designated in writing
by either party to the other party, or to their permitted transferees if
applicable. Notices shall be effective upon receipt.

Section 17. Payments Subject to Clawback. To the extent that any payment under
this Agreement is subject to clawback under Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act, as it may be amended from time to
time, such amount will be clawed back in appropriate circumstances, as
determined under the terms and conditions prescribed by such Act and the
authority issued thereunder.

Notwithstanding the foregoing, this Award is subject to cancellation by the
Company in its sole discretion unless the Grantee, by not later than
                         ,         , has signed a duplicate of this Agreement,
in the space provided below, and returned the signed duplicate to the Executive
Compensation Department—Phantom Stock (WO 1O23), Spectra Energy Corp, P. O. Box
1642, Houston, TX 77251-1642, which, if, and to the extent, permitted by the
Executive Compensation Department, may be accomplished by electronic means.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
granted in Houston, Texas, to be effective as of the Date of Grant.

 

ATTEST:     SPECTRA ENERGY CORP By:  

 

    By:  

 

  Corporate Secretary         Its:   President & CEO, Spectra Energy Corp

Address for Notices:

5400 Westheimer Court

Mail Drop 1O23

Houston, Texas 77056

Attention: Karen Gowder

Acceptance of Phantom Stock Award

IN WITNESS OF Grantee’s acceptance of this Award and Grantee’s agreement to be
bound by the provisions of this Agreement and the Plan, Grantee has signed this
Agreement this     day of                     ,         .

 

 

Grantee’s Signature

 

(print name)

 

(social security/social insurance number) Address for Notices:

 

(address)

 

(address)

 

7